DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama (US 2013/0037196) in view of Suzuki (US 2007/0179267) and Randall (US 2016/0107490).
Regarding claim 1, Kodama teaches a tire comprising a tire frame member including bead cores 1a, a bead filler 1b, an inner liner 5, a side-wall rubber 9, a carcass ply 4, a belt (FIG. 1), and a cushion rubber 20 (FIG. 3, [0027]-[0028]).  
The cushion rubber 20 is a pad disposed on an outer side in the tire-radial direction of a folding end of the carcass ply 4E.  The pad consists of a high tensile stress layer 22 (first pad) and a monolithic layer 21 (second pad). 
Kodama does not recite a modulus ratio of the sidewall rubber, the first pad, and the second pad is 0.4-0.6 : 1.1-1.2 : 1.  However, Kodama teaches the monolithic layer 21 (second pad) has a 100% modulus between 1.6 MPa and 5.6 MPa and the high tensile stress layer 22 (first pad) has a 100% modulus between 2.2 MPa and 6.2 MPa for enhancing durability [0047].  And, Suzuki teaches a side wall rubber composition of a tire [0015] having a 100% elongation modulus that is for example 2.0 MPa, 2.2 MPa, and 2.4 MPa for excellent resistance to crack growth (TABLE 3).  The claimed modulus ratio in the tire of Kodama would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since:
Kodama teaches the high tensile stress layer 22 (first pad) having a 100% modulus between 2.2 MPa to 6.2 MPa,
Kodama teaches the monolithic layer 21 (second pad) having a 100% modulus between 1.6 MPa to 5.6 MPa, and 
Suzuki teaches a sidewall rubber composition having a 100% modulus of 2.0 MPa, 2.2 MPa, and 2.4 MPa for resistance to cracks. 
For Example: 
Sidewall = 2.4 MPa 
First Pad = 6.2 MPa
Second Pad = 5.6 MPa
(2.4/5.6) : (6.2/5.6) : (5.6/5.6) = 0.43 : 1.1 : 1 

Kodama is silent to an electronic unit.  However, Randall provides an electronic unit (RFID) in a pneumatic tire to store and transmit tire data [0002].  Randall teaches the electronic unit may be affixed to the inner liner, the body ply 140, or a bead portion, including any of the bead portion components; such as, a bead filler [0035].  FIG. 1 of Randall illustrates the electronic device contacting the radially outer end of the bead filler (130b) and a main portion of the carcass ply.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Kodama with an electronic unit disposed at an interface of the carcass ply and the second pad such that the electronic unit is makes contact with the second pad, the carcass ply, and an outer end edge of the bead filler in the tire-radial direction since Kodama teaches a tire comprising a second pad, the carcass ply, and a bead filler and Randall teaches a tire including an RFID to store and transmit tire data and illustrates in FIG. 1 the RFID may be placed in the tire such that it is in contact with the radially outer end of the bead filler and a main portion of the carcass ply.  The combination of the tire of Kodama and the teachings related to the electronic unit of Randall guides one of ordinary skill in the art to reasonably arrive at the claimed location of the electronic unit. 
Regarding claim 6, FIG. 3 of Kodama teaches the bead filler 1b including a first bead filler 11 which wraps the bead core 1a and the second bead filler 12 disposed on an outer side in the tire-radial direction of the first bead filler.  The combination of the tire of Kodama and the teachings related to the electronic unit of Randall would guide one of ordinary skill in the art to reasonably arrive at the claimed location of the electronic unit.
Regarding claim 13, the tire of Kodama having at least part of the electronic unit coated with rubber would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Randall teaches the RFID is encapsulated in an adhesive 195 including at least one of natural rubber, styrene butadiene rubber, and butadiene rubber (abstract, [0032]). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kodama (US 2013/0037196) in view of Suzuki (US 2007/0179267) and Randall (US 2016/0107490), as applied to claim 1, and further in view of Adamson et al. (US 2008/0289736).
Regarding claim 12, Kodama does not recite a longitudinal direction of the electronic unit is located along the tire circumferential direction.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Kodama with an electronic unit orientated as claimed since it is well-known in the tire art to orientate an electronic unit along the tire circumferential direction as evidenced by FIG. 2 and [0057] of Adamson et al.
Additional Prior Art of Interest
Kaga US 5,196,077 teaches rubber stock 6 has a modulus in a range of 10-15 MPa and rubber stock 7 has a modulus in a range of 4-7 MPa (col. 4, lines 55-61 and FIG. 1)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        09/12/2022